Dismissed and Opinion Filed May 2, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00357-CR
                                      No. 05-17-00358-CR
                           DAMEON DARAE WILSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause No. F15-54035-X & F17-51970-X

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Evans
                                   Opinion by Justice Bridges
       Dameon Darae Wilson filed his notice of appeal in these cases on April 10, 2017,

complaining of a March 28, 2017 “conviction.” A review of appeal number 05-17-00357-CR

shows appellant pleaded nolo contendere to the charge of theft of property and was placed on

deferred adjudication in June 2016.      On March 28, 2017, the trial court signed an order

modifying the conditions of appellant’s community supervision. In appeal number 05-17-00358-

CR, appellant was arraigned in February 2017 on a charge of family violence but to date, he has

not been tried or convicted of that offense. We dismiss these appeals for lack of jurisdiction.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas 1998, no pet.). With

regard to deferred adjudication, the Texas Legislature authorized appeal of only two types of
orders: (1) an order granting deferred adjudication, and (2) an order imposing punishment

pursuant to an adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App.

2006). Orders modifying the terms or conditions of deferred adjudication are not appealable. Id.

       Here, there are no judgments of conviction. In appeal number 05-17-00357-CR, the trial

court continued appellant on deferred adjudication; in appeal number 05-17-00358-CR, appellant

has not (1) entered a plea, (2) been tried for the offense, or (3) been found guilty. Under these

circumstances, we conclude we do not have jurisdiction. See id.

       We dismiss these appeals for lack of jurisdiction.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
170357F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAMEON DARAE WILSON, Appellant                     On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-17-00357-CR         V.                      Trial Court Cause No. F15-54035-X.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered May 2, 2017.




                                             –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAMEON DARAE WILSON, Appellant                     On Appeal from the Criminal District Court
                                                   No. 6, Dallas County, Texas
No. 05-17-00358-CR         V.                      Trial Court Cause No. F17-51970-X.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered May 2, 2017.




                                             –4–